Appeal from an order of the Supreme Court, Oneida County (John G. Ringrose, A.J.), entered October 29, 2003. The order, among other things, granted the motion of defendant Ben Flis, also known as Bronislow Flis (incorrectly sued herein as two individuals), for summary judgment dismissing the negligence and Labor Law § 240 (1) and § 241 (6) claims against him.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action to recover damages for injuries he sustained when the scaffolding on which he was standing collapsed as he was installing vinyl soffit on a two-family residence owned by defendant Alicia Maloziec. Supreme Court properly granted that part of the motion of Maloziec’s stepfather, defendant Ben Flis, also known as Bronislow Flis, seeking summary judgment dismissing the claims alleging the violation of Labor Law § 240 (1) and § 241 (6) against him. Flis established that he did not have the authority to supervise and control the work resulting in plaintiff’s injury, and he is thus not liable as an agent of the owner or as general contractor (see Murray v South End Improvement Corp., 263 AD2d 577, 577-578 [1999]; Currie v Scott Contr. Corp., 203 AD2d 825, 826 [1994], lv dismissed 84 NY2d 977 [1994]; cf. Fisher v Coghlan, 8 AD3d 974, 976 [2004], lv dismissed 3 NY3d 702 [2004]). Present — Pigott, Jr., PJ., Green, Gorski, Martoche and Hayes, JJ.